Citation Nr: 0214843	
Decision Date: 10/23/02    Archive Date: 11/01/02

DOCKET NO.  00-20 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1977 through May 
1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico.  In October 
1999, the RO, inter alia, granted entitlement to service 
connection for migraine headaches and assigned a 
noncompensable evaluation, effective June 1, 1997.  In August 
2000, the RO increased the evaluation to 30 percent, 
effective June 1, 1997.  In June 2001, the RO again increased 
the evaluation, to 50 percent (the maximum provided by 
regulation), effective May 19, 2000.  The initial period 
beginning June 1, 1997, remained rated at 30 percent.

In February 2001, the veteran, with the assistance of her 
accredited representative, appeared and testified at a 
hearing conducted by a Hearing Officer at the RO in 
Albuquerque, New Mexico.  A transcript of the hearing is of 
record.  

The accredited representative was unable to ascertain whether 
the veteran was satisfied with the June 2001 RO decision, and 
accordingly continued the appeal by submission of a VA Form 
646, Statement of Accredited Representative in Appealed Case, 
dated in March 2002, to the RO.  The representative also 
submitted an Appellant's Brief, dated in May 2002, to the 
Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (the 
veteran will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and the claim remains 
in controversy where less than the maximum available benefit 
is awarded).  

In the initial, October 1999 rating decision, the RO also 
denied, in pertinent part, entitlement to service connection 
for a number of other claimed disabilities.  These claims 
were readjudicated pursuant to the Veterans Claims Assistance 
Act of 2000 and were again denied, in November 2001.  The 
veteran has yet to file a notice of disagreement as to the 
denial of those issues.  Accordingly, they are not within the 
Board's jurisdiction at this time, and will be discussed no 
further herein.  See 38 U.S.C.A. §§ 7104, 7105 (West 1991 & 
Supp. 2002).  

FINDING OF FACT

The competent and probative evidence shows that, for the 
period prior to May 19, 2000, the veteran's migraine 
headaches were not manifested by very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability. 


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess 
of 30 percent for migraine headaches have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8100 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters - VCAA

As noted above, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 
(2000), which substantially amended the provisions of chapter 
51 of title 38 of the United States Code and, among other 
things, enhanced the assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (codified as amended at 38 U.S.C.A. § 5103 (West 
Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations to 
implement many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The U.S. Court of 
Appeals for Veterans Claims (CAVC) has held that the entire 
VCAA potentially affects claims pending on or filed after the 
date of enactment (as well as certain claims that were 
finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  That analysis would include cases that had 
been decided by the Board before the VCAA, but were pending 
at the Court at the time of its enactment.  However, the U.S. 
Court of Appeals for the Federal Circuit has recently held 
that only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the CAVC stated that it 
was not deciding that question at this time.  In this regard, 
the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West Supp. 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
claims file, to ascertain whether further remand to the RO or 
other development is necessary in order to assure compliance 
with the new legislation.  We note that the development of 
medical evidence appears to be complete.  By virtue of the 
SOC and other correspondence provided by the RO, the veteran 
has been given notice of the information and/or medical 
evidence necessary to substantiate her claim.  Likewise, she 
has also been given notice that VA has a duty to assist her 
in obtaining any evidence that may be relevant to this 
appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(noting that VA must communicate with claimants as to the 
evidentiary development requirements of the VCAA).

Furthermore, it appears that all obtainable evidence 
identified by the veteran relative to her claim has been 
obtained and associated with the claims folder, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
Given the nature of this case, a request for another 
examination of the severity of her migraine headaches is 
unnecessary.  The current level of disability, which another 
examination would assist in determining, is not in dispute.  
Instead, the Board must decide whether an increased 
evaluation representing a full grant of benefits is warranted 
for an initial period from June 1997 to May 2000, and another 
VA examination would provide no assistance in such a matter.  

In summary, we find that VA has satisfied its duty to assist 
the veteran in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  The CAVC has held that 
such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the CAVC has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2002).  When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the CAVC 
held that a claimant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The CAVC has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based upon average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
38 C.F.R. § 4.1 (2001) requires that each disability be 
viewed in relation to its history, and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 requires that medical reports be 
interpreted in light of the entire recorded history, and that 
each disability must be considered from the point of view of 
the veteran's working or seeking work.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating is to be assigned. 

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

As explained in the Introduction, above, the veteran's 
migraine headaches are currently evaluated as 50 percent 
disabling, and this represents the highest schedular 
evaluation available for migraine headaches, such that the 
current level of disability is not at issue.  See Fenderson 
v. West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Instead, the current appeal is 
limited to the initial period from June 1, 1997, to May 18, 
2000, a period that has received an evaluation of 30 percent.  

Having reviewed the complete record, the Board finds that the 
preponderance of the competent and probative evidence is 
against the claim.  As set forth below, the competent 
evidence, including the veteran's own reports of her 
observable symptoms, does not raise any question as to which 
evaluation should be applied; the evidentiary findings for 
the period at issue clearly fail to meet the criteria for a 
50 percent evaluation of migraine headaches.

According to Diagnostic Code (DC) 8100, migraines resulting 
in characteristic prostrating attacks occurring on an average 
once a month over the last several months warrant a 30 
percent evaluation.  Migraines with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability warrant a 50 percent evaluation.  An 
evaluation in excess of 50 percent is not provided under the 
Rating Schedule for migraines.  38 C.F.R. § 4.124a, DC 8100.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath, 
supra, the Board has reviewed the service medical records 
pertaining to the service-connected disability at issue.  The 
Board has not found any of the historical evidence in this 
case to be of sufficient significance to warrant an in-depth 
discussion herein.  At most, the service treatment records 
dated in 1996 and 1997 document a diagnosis of migrainous 
type headaches demonstrating "dull aching pain."  The 
service medical records do not establish the veteran was 
suffering, at the time of discharge, from completely 
prostrating attacks occurring more than once a month on 
average and productive of severe economic adaptability, as 
required by DC 8100.  

Likewise, the competent evidence pertinent to the period at 
issue fails to show frequent completely prostrating attacks 
from migraines.  A March 2000 VA medical record shows the 
veteran presented with a complaint of migraine headaches of 
three days' duration, with accompanying nausea, dizziness, 
shakiness, and light sensitivity.  There is, however, no 
pattern of such severity; the evidentiary record is 
significant for an absence of documented treatment, VA or 
otherwise, or any report of medical history prior to March 
2000.

A May 2000 VA medical record documents a review of systems as 
positive for "some headache."  The veteran reported an 
increased frequency of headaches, but described them only as 
dull, and this is not consistent with migraines that would 
cause severe economic inadaptability.  In fact, the 
assessment and plan at that time did not involve treatment 
for migraine headaches.  At an August 1998 eye examination, 
the veteran reported an extensive medical history, to include 
a long history of headaches since 1977 occurring about once 
every two months, with a recent onset of pain at the back of 
the head and a feeling that she was "underwater."  The 
veteran added, however, that the headaches had been stable 
for the past six months, and she never stated that the 
increased onset of pain reached a level of severity 
approximating "completely prostrating and prolonged."  See 
id.  In addition, the testimony adduced at the February 2001 
RO hearing does not support an increased evaluation.  The 
veteran testified that she was then suffering from headaches 
"between 3 and 4 times a month," adding that "I do feel 
like I'm getting more frequent headaches and lasting longer 
than they did in '97."  Such testimony reflects a history of 
progressively worsening migraine attacks consistent with the 
currently assigned staged ratings.   

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and we must cite to competent evidence of 
record to support our conclusions.  See Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  Moreover, although the veteran argues that her 
service-connected disability was more severe than is 
contemplated by the 30 percent evaluation for that initial 
period, her lay assertions as to the severity of her 
disability are far less probative than the findings of 
skilled professionals.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Finally, the Board has considered, as did the RO, the 
assignment of a higher evaluation in this case on an extra-
schedular basis under 38 C.F.R. § 3.321(b)(1).  Although the 
veteran has not expressly contested the currently assigned 50 
percent rating, which is the maximum schedular rating 
available, we have considered the potential for an extra-
schedular rating for both the period since May 2000, during 
which time she has been so rated, and the period from June 
1997 to May 2000, during which the 30 percent rating has been 
in effect.

In this case, a basis for an extra-schedular rating is not 
shown.  The Board acknowledges the serious limitations caused 
by the veteran's migraines, as well as her assertion that she 
has missed time from work to the extent that she is cautious 
in applying for new jobs.  However, it has been neither 
contended by her or her representative, nor shown by the 
record, that her condition has resulted in marked 
interference with employment or frequent periods of 
hospitalization, or otherwise presents an exceptional or 
unusual disability picture such as would render application 
of the normal schedular rating criteria impractical.  
Accordingly, the Board finds that this case does not warrant 
referral for extra-schedular consideration under 38 C.F.R. § 
3.321(b).  See Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
an initial evaluation in excess of 30 percent for the 
veteran's service-connected migraine headaches.


ORDER

An initial disability evaluation in excess of 30 percent for 
migraine headaches is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

